Decree and order reversed on the law and facts and new trial granted, with costs to appellant to abide event, payable out of the estate, on the ground that the verdict is against the weight of evidence on the question of testamentary capacity and that there was error in the charge. (See Dolan v. D. & H. Canal Co., 71 N. Y. 285; Kellegher v. Forty-second Street, etc., R. R. Co., 171 id. 309; Johnston v. N. Y. City R. Co., 120 App. Div. 456; Goldstein v. Werbelovsky, 141 id. 136.) All concur, except Davis, J„ who dissents; Hubbs, P. J., not sitting.